Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  140263(16)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices


  IN RE CERTIFIED QUESTION FROM THE
  UNITED STATES DISTRICT COURT FOR
  THE EASTERN DISTRICT OF MICHIGAN.
  _________________________________________
  KAREN WAESCHLE,
          Plaintiff,
                                                                     SC: 140263
  v                                                                  US Dist: 08-10393

  OAKLAND COUNTY MEDICAL EXAMINER,
  and OAKLAND COUNTY,
             Defendants.
  ________________________________________


         On order of the Chief Justice, the motion by the Michigan State Medical Society
  for leave to file a brief amicus curiae is considered and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2010                   _________________________________________
                                                                                Clerk